Exhibit 99.1 9503 East 33rd Street Indianapolis, IN 46235-4207 (800) CELADON (317) 972-7000 For more information: Jeryl Desjarlais Communications Manager (800) CELADON Ext. 7070 (317) 972-7070 Direct jdesjarlais@celadongroup.com FOR IMMEDIATE RELEASE August 2, 2010 CELADON GROUP REPORTS JUNE QUARTER AND FULL FISCAL YEAR RESULTS INDIANAPOLIS – Celadon Group Inc. (NYSE: CGI) today reported its financial and operating results for the three months and fiscal year ended June 30, 2010, the fourth fiscal quarter of the company’s fiscal year ending June 30, 2010. Revenue for the quarter increased 18.9% to $139.0 million in the 2010 quarter from $116.9 million in the 2009 quarter. Freight revenue, which excludes fuel surcharges, increased 12.0% to $116.7 million in the 2010 quarter from $104.2 million in the 2009 quarter. Net income increased to $2.7 million in the 2010 quarter from $0.2 million for the same quarter last year. Earnings per diluted share increased to $0.12 in the 2010 quarter from $0.01 for the same quarter last year. For the fiscal year ended June 30, 2010, revenue increased 6.8% to $523.5 million in 2010 from $490.3 million for the same period last year. Freight revenue increased 9.4% to $446.4 million in 2010 from $408.2 million for the same period last year. Net income increased 80.8% to $4.7 million in 2010 from $2.6 million for the same period last year. Earnings per diluted share increased to $0.21 from $0.12 the same period last year. Chairman and CEO Steve Russell commented on the quarter's results."The improving freight environment is reflected in our earnings improvement.Earnings improved to 12 cents per share, compared to 1 cent in the June 2009 quarter, which is a result of a more stable demand environment, coupled with a decreasing amount of truckload capacity in the marketplace.Other than an unusual increase in insurance and claims costs, which resulted in about a five cents per share reduction in earnings compared with June 2009 quarter, all key operating and expense categories remain positive and continue to improve.Utilization, or miles per truck, improved by eight percent and rates, which had been trending down over the past several years, improved by about three cents per mile, or two percent from the June 2009 quarter.Improved miles per gallon, and the impact of various cost reductions also contributed to the earnings per share improvement. "The freight environment has improved consistently over the past four months, as operating capacity has declined in the industry, and the average age of over-the-road trucks has continued to increase.Our average tractor is about 1.5 years old, meaningfully younger than the typical over the road tractor.Further, we have broadened our customer base and have also benefitted from the increase in trade with Mexico, as Mexico has become more competitive with Asian manufacturers. "Compared with the March 2010 quarter, in which we earned 2 cents per share, increased loaded miles and an improvement in rate per loaded mile more than offset higher insurance and claims expense for the increase in earnings to 12 cents per share. “Our balance sheet remains solid and we retain significant liquidity to support the growth of our business. At June30, 2010, we had $152.2million of stockholders' equity, $18.8 million in cash and $35.6million of total balance sheet borrowing with no outstanding bank borrowings.” Conference Call Information An investor conference call is scheduled for Monday, August 2, at 11:00 a.m. EDT. Steve Russell and other members of management will discuss the results of the quarter. To listen and participate in a questions-and-answers exchange, simply dial866-783-2146 (international calls 857-350-1605) pin number 56804932 a few minutes prior to the start time. A replay will be available through August 9 by dialing 888-286-8010 (international calls 617-801-6888) and entering call back code 96552369. This call is being Web cast by Thomson/CCBN and can be accessed via Celadon's Web site at www.celadongroup.com. Celadon Group Inc. (www.celadongroup.com), through its subsidiaries, primarily provides long-haul, full-truckload freight service across the United States, Canada and Mexico. The company also owns TruckersB2B Inc. (www.truckersb2b.com) which provides cost savings to member fleets; Celadon Dedicated Services, which provides supply chain management solutions, such as warehousing and dedicated fleet services; and Celadon Brokerage Services. This press release contains certain statements that may be considered forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended. Such statements may be identified by their use of terms or phrases such as "expects," "estimates," "projects," "believes," "anticipates," "plans," "intends," and similar terms and phrases. Forward-looking statements are based upon the current beliefs and expectations of our management and are inherently subject to risks and uncertainties, some of which cannot be predicted or quantified, which could cause future events and actual results to differ materially from those set forth in, contemplated by, or underlying the forward-looking statements.Actual results may differ from those set forth in the forward-looking statements.The following factors, among others, could cause actual results to differ materially from those in forward-looking statements: the risk that our perception of additional capacity due to seating trucks and perceived benefits thereof are inaccurate; the risk that our perception of changes in our customer base and perceived benefits thereto are inaccurate; the risk that managing our tractor fleet age does not result in greater flexibility and lower operating expenses; excess tractor and trailer capacity in the trucking industry; decreased demand for our services or loss of one or more of our major customers; surplus inventories; recessionary economic cycles and downturns in customers' business cycles; strikes, work slow downs, or work stoppages at our facilities, or at customer, port, border crossing, or other shipping related facilities; increases in compensation for and difficulty in attracting and retaining qualified drivers and independent contractors; increases in insurance premiums and deductible amounts; elevated experience in the frequency or severity of claims relating to accident, cargo, workers' compensation, health, and other matters; fluctuations in claims expenses that result from high self-insured retention amounts and differences between estimates used in establishing and adjusting claims reserves and actual results over time; increases or rapid fluctuations in fuel prices, as well as fluctuations in hedging activities and surcharge collection, the volume and terms of diesel purchase commitment, interest rates, fuel taxes, tolls, and license and registration fees; fluctuations in foreign currency exchange rates; increases in the prices paid for new revenue equipment and changes in the resale value of our used equipment; increases in interest rates or decreased availability of capital or other sources of financing for revenue equipment; seasonal factors such as harsh weather conditions that increase operating costs; competition from trucking, rail, and intermodal competitors; regulatory requirements that increase costs or decrease efficiency, including revised hours-of-service requirements for drivers and new emissions control regulations; our ability to identify acceptable acquisition candidates, consummate acquisitions, and integrate acquired operations; the timing of, and any rules relating to, the opening of the border to Mexican drivers; challenges associated with doing business internationally; our ability to retain key employees; and the effects of actual or threatened military action or terrorist attacks or responses, including security measures that may impede shipping efficiency, especially at border crossings. Readers should review and consider these factors along with the various disclosures by the company in its press releases, stockholder reports, and filings with the Securities Exchange Commission.We disclaim any obligation to update or revise any forward-looking statements to reflect actual results or changes in the factors affecting the forward-looking information. - tables follow - CELADON GROUP, INC. CONSOLIDATED BALANCE SHEETS June 30, 2010 and 2009 (Dollars in thousands) (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Trade receivables, net of allowance for doubtful accounts of $1,379 and $1,059 in 2010 and 2009, respectively Prepaid expenses and other current assets Tires in service Equipment held for resale Income tax receivable Deferred income taxes Total current assets Property and equipment Less accumulated depreciation and amortization Net property and equipment Tires in service Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued salaries and benefits Accrued insurance and claims Accrued fuel expense Other accrued expenses Income tax payable Current maturities of long-term debt Current maturities of capital lease obligations Total current liabilities Long-term debt, net of current maturities 44 Capital lease obligations, net of current maturities Deferred income taxes Stockholders’ equity: Common stock, $0.033 par value, authorized 40,000,000 shares; issued and outstanding 23,871,663 and 23,840,677 shares at June 30, 2010and 2009, respectively Treasury stock at cost;1,604,642 and 1,744,245 shares at June 30, 2010 and 2009, respectively ) ) Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ CELADON GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands except per share amounts) (Unaudited) For the three months ended June 30, For the fiscal year ended June 30, Revenue: Freight revenue $ Fuel surcharges Operating expenses: Salaries, wages, and employee benefits Fuel Operations and maintenance Insurance and claims Depreciation and amortization Revenue equipment rentals Purchased transportation Costs of products and services sold Communications and utilities Operating taxes and licenses General and other operating Total operating expenses Operating income Other (income) expense: Interest income ) (9 ) ) ) Interest expense Other (income) expense, net ) ) 67 ) Income before income taxes Provision for income taxes Net income $ Earnings per common share: Diluted earnings per share $ Basic earnings per share $ Average shares outstanding: Diluted Basic Key Operating Statistics For the three months ended For the three months ended June 30, 2010 June 30, 2009 Operating Statistics (U.S./Canada Truckload) Average revenue per loaded mile (*) $ $ Average revenue per total mile (*) $ $ Average revenue per tractor per week (*) $ $ Average miles per tractor per week Average tractors (**) Tractors at end of period (***) Trailers at end of period (***) Operating Ratio (*) % % *Excluding fuel surcharges. **Excludes tractors operated by our Mexican subsidiary, Jaguar. *** Total fleet, including equipment operated by independent contractors and our Mexican subsidiary, Jaguar. Back to Form 8-K
